 

Exhibit 10.1

 

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY. THE
SHARES BEING SOLD HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. THE
SALE PRICE WAS DETERMINED ARBITRARILY BY THE SELLER AND BEARS NO RELATIONSHIP TO
THE ASSETS, EARNINGS, BOOK VALUE, CURRENT OR FUTURE TRADING PRICE OF THE SHARES,
OR ANY OTHER CRITERIA.

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made and entered into this 2nd day of October,
2020, by and among BLOW & DRIVE INTERLOCK CORPORATION, a Delaware corporation
(the “Company”), the seller set forth on the signature pages hereto (“Seller”,),
and the purchasers set forth on Exhibit A, attached hereto and incorporated
herein (each, a “Purchaser”, and collectively, “Purchasers”). Seller owns, or
shall own on the date of the Closing Date (as defined in Section 2 below), an
aggregate of 110,617,521 shares of the common stock of the Company and 1,000,000
shares of Series A Preferred Stock of the Company. Purchasers desire to purchase
from Seller, and Seller is willing to sell shares of such common stock and
preferred stock, subject to the terms and conditions contained in this
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Purchase and Sale. Seller hereby agrees to sell to the Purchasers and the
Purchasers, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, agree to purchase
from Seller an aggregate of 110,617,521 shares of Common Stock of the Company
and 1,000,000 shares of Series A Preferred Stock of the Company (the “Company
Shares”) for a total purchase price of Five Hundred Thousand Dollars ($500,000)
(the “Purchase Price”), payable in immediately available funds in United States
currency. Purchasers and Seller acknowledge and accept that the trading price of
the Company Shares may decrease or increase subsequent to the sale of the
Company Shares. Purchaser and Seller waive claims to any losses or gains as a
result of the sale of the Company Shares. The Company Shares shall equal
approximately 84.83% of the issued and outstanding shares of common stock and
91.41% of the voting power of all securities of the Company.

 

2. Closing. The Closing of the purchase and sale of the Company Shares shall
occur upon the satisfaction or waiver of all conditions set forth below, but no
later than 5 PM EST on the November 15, 2020, or such other date as may be
determined by the parties (the “Closing Date”).

 

2.1. Condition Precedent. As a condition precedent to the obligations of the
Purchasers to purchase the Company Shares, Purchasers shall have conducted a due
diligence review of the Company and its books and records to its full
satisfaction and shall have delivered written confirmation of the same as set
forth in Section 2.3 hereof.

 

2.2. Seller/Company Deliverables: Unless waived in writing by Purchasers, the
Seller and the Company shall:

 

2.2.1. At least ten calendar days prior to the Closing, cause the Company to
file and mail to each of the Company’s stockholders an information statement
required by Rule 14f-1 promulgated under the Exchange Act of 1934, as amended
(the “Exchange Act”), in connection with the change of control to be effectuated
by the appointment of new officers and directors at the Closing;

 

1

 

 

2.2.2. Prior to the Closing:

 

2.2.2.1. Cause the Company to timely file a Current Report on Form 8-K
disclosing the entry by the Seller of this Agreement;

 

2.2.2.2. Cause the Company to file a Quarterly Report on Form 10-Q for the three
and ninte months ended September 30, 2020;

 

2.2.2.3. Deliver to the Escrow Agent (as hereinafter defined) the Company books
and records, unless otherwise agreed to in writing by the parties;

 

2.2.2.4. Deliver to Purchasers copies of all Company Contracts;

 

2.2.2.5. Deliver to Escrow Agent, an Assign and Assumption Agreement by and
between the Company and Instant Interlock regarding the sale and transfer of the
Company’s pre-Closing assets in exchange for assumption of the Company’s
pre-Closing liabilities owed to Seller in form attached hereto as Exhibit C (the
“Assign and Assumption Agreement”);

 

2.2.3. On or prior to the Closing, deliver to the Purchasers:

 

2.2.3.1. All management accounts and other records desirable and necessary for
Purchasers to prepare and file the Company’s quarterly report for the nine (9)
months ended September 30, 2020, on Form 10-Q with the Securities and Exchange
Commission;

 

2.2.3.2. Written confirmation of termination of all Company Contracts and
performance or payment in full of all obligations and liabilities of the
Company, including without limitation: (i) payment in full of all loans of the
Company, including without limitation, those made by Seller or affiliates of the
Company; (ii) payment in full of all amounts due under the Company Contracts;
and (iii) payment in full of all outstanding invoices or invoices that will
become outstanding as of the Closing or within fourteen (14) days thereafter.

 

2.2.3.3. Signed resignation letters of all existing officers and directors of
the Company;

 

2.2.3.4. Executed Board consents appointing designees of the Purchasers as
directors and officers of the Company;

 

2.2.3.5. All Edgar and other codes of the Company necessary to make filings with
the Securities and Exchange Commission (“SEC”);

 

2.2.3.6. Contact information of all service providers of the Company necessary
or desirable to comply with SEC rules and regulations and to maintain listing on
a national securities exchange or over the counter bulletin board, which shall
include without limitation, independent auditors, legal counsel, transfer agent,
registered agent, market maker and edgarizer;

 

2.2.3.7. By overnight delivery, the certificate(s) representing 1,000,000 shares
of Series A Preferred Stock of the Company issued in the name of the Purchasers
or their designee(s); and

 

2.2.3.8. Written confirmation from the Company’s stock transfer agent that it
has received all documentation necessary to effectuate the transfer of stock
certificates representing the Company Shares to the Purchasers, including the
issuance of stock certificates representing the Company Shares to the Purchasers
or her designee.

 

2

 

 

2.2.3.9. An unredacted shareholder’s list from the Company’s transfer agent
showing 110,617,521 shares of common stock are outstanding at Closing with no
securities beneficially owned by David Haridim

 

2.3. Purchaser Deliverables: On or prior to the Company mailing and filing the
Schedule 14F-1 that is the subject of Section 3, below, with the SEC, the
Purchasers shall deliver the Purchase Price to the Escrow Agent. On or prior to
the Closing, the Purchasers shall deliver: (i) any consent necessary, on behalf
of the Purchasers and the Company post-Closing, to allow the Seller, and/or the
Seller’s assignee(s), to use the name “Blow & Drive Interlock”; and (ii) upon
the satisfaction of the terms set forth in Section 2.2 hereof as determined by
Purchasers in their discretion, written acknowledgement that Purchasers are
satisfied with the results of their due diligence review of the Company and its
books and records.

 

3. Resignation of Old and Appointment of New Board of Directors and Officers.
The Company and the Seller shall take such corporate action(s) and make such SEC
filings on Schedule 14F-1 in compliance with the Exchange Act Rules and as
otherwise required by the Company’s Articles of Incorporation and/or Bylaws to
duly (a) appoint the below named persons, or other persons who names shall be
delivered to the Company, to their respective positions, to be effective as of
the Closing Date, and (b) obtain and submit to the Purchasers, together with all
required corporate action(s) the resignation of all members of the board of
directors, and any and all corporate officers as of the Closing Date, all of
which actions shall be verified in a Secretary’s Certificate and delivered to
the Purchasers as effective at the Closing by the Seller in such form and
substance satisfactory to the Purchasers. Following the execution of this
Agreement and through the date of effectiveness of such resignations, no other
officers or directors shall be appointed or elected to serve the Company except
as otherwise expressly provided herein.

 

Name   Position Song Dai   Chief Executive Officer, Chief Financial Officer and
Secretary

 

4. Representations and Warranties of Seller. Each of the Company and the Seller
hereby severally represents and warrants to each of the following as of the date
of this Agreement and the Closing Date:

 

4.1. Corporate Existence and Power. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its incorporation or formation. The Company has the requisite corporate power
and authority to carry on its business as presently conducted and as currently
proposed to be conducted, to own and operate its properties and assets, to
execute and deliver this Agreement, and to carry out the provisions of this
Agreement. The Company is duly qualified to do business and is in good standing
as a foreign company in all jurisdictions in which the nature of its activities
and of its properties makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 

4.2. Subsidiaries. The Company has one subsidiary, BDI Manufacturing, Inc., an
Arizona corporation, which is a wholly-owned subsidiary. Except as set forth in
the foregoing, the Company does not own or control any equity security or other
interest of any other corporation, partnership, limited liability company or
other business entity. The Company is not a participant in any joint venture,
partnership, limited liability company or similar arrangement. Since its
inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the equity securities of or any
interest in any corporation, partnership, limited liability company or other
business entity.

 

3

 

 

4.3. Authorization; No Contravention. The execution, delivery and performance by
Seller of this Agreement and the transactions contemplated hereby (a) have been
duly authorized by all necessary action of the Seller and the Company, (b) do
not violate, conflict with or result in any breach or default of (or with due
notice or lapse of time or both would result in any breach, default or
contravention of), or the creation of any lien under, any contractual obligation
of the Seller or the Company or any requirement of law applicable to the
Company, and (d) do not violate any judgment, injunction, writ, award, decree or
order (collectively, “Orders”) of any governmental authority against, or binding
upon, the Company. There are no actions, subpoenas, suits, proceedings, claims,
complaints, disputes, arbitrations or investigations (collectively, “Claims”)
pending, initiated, or, to the best knowledge of Seller, threatened, at law, in
equity, in arbitration or before any governmental authority against the Company.

 

4.4. Governmental Authorization; Third Party Consents. No consent, approval,
authorization, order, registration or qualification (each, an “Authorization”)
of or with any governmental authority or any other person is required for the
execution, delivery or performance (including, without limitation, the sale of
the Company Shares) by, or enforcement against, the Company of this Agreement or
the consummation by the Company of the transactions contemplated by this
Agreement, except (i) such Authorizations as have already been obtained or (ii)
as otherwise provided in this Agreement.

 

4.5. Capitalization.

 

4.5.1. As of the Closing Date, the Company’s authorized capital stock consists
of 10,000,000,000 shares of common stock, of which 130,397,289 shares are issued
and outstanding, and 20,000,000 shares of preferred stock, 1,000,000 of which
are designated Series A Preferred, 10,000,000 of which are designated Series B
Preferred, and 9,000,000 of which are undesignated. There are issued and
outstanding 1,000,000 shares of Series A Preferred Stock and 0 shares of Series
B Preferred Stock. All shares of Company stock are owned of record and
beneficially by the shareholders in the amounts set forth in the Shareholder’s
list to be provided to the Purchasers prior to Closing. There are no outstanding
dividends, whether current or accumulated, due or payable on any of the capital
stock of the Company.

 

4.5.2. Seller is the legal owner, and has good and marketable title
(beneficially and of record) to all of the Company Shares. The Company Shares,
when issued to the Purchasers pursuant to this Agreement, will be: (i) duly
authorized, validly issued, and outstanding; (ii) fully paid, non-assessable,
and free of preemptive rights; and (iii) free and clear of any and all pledges,
claims, restrictions, charges, liens, security interests, encumbrances, or other
interests of third parties of any nature whatsoever. As of the date hereof: (i)
except the warrants set forth on Schedule 4.5.2 attached hereto, there are no
outstanding options, warrants, rights, commitments, or agreements of any kind
for the issuance or sale of, or outstanding securities convertible into, any
additional shares of capital stock of any class of the Company; (ii) there are
no voting trusts, voting agreements, proxies, or other agreements, instruments,
or undertakings with respect to the voting of any Company securities to which
the Company or any of its shareholders is a party; and (iii) there are no
restrictions on transfer of any securities of the Company except for
restrictions imposed by applicable laws or by the express terms of this
Agreement. There are no contracts, commitments, understandings or arrangement by
which the Company is bound to issue additional registered capital, share capital
or other securities.

 

4

 

 

4.6. Agreements. Except for this Agreement, the Assignment and Assumption
Agreement, and the Escrow Agreement (as hereinafter defined), and except as set
forth on Exhibit B, there are no agreements, understandings, instruments,
contracts or proposed transactions, or judgments, orders, writs or decrees, to
which the Company is a party or by which it is bound. All contracts set forth on
Exhibit C (the “Company Contracts”) are in writing and are valid and binding and
enforceable against the Company and, to the Company’s knowledge, against the
other parties thereto in accordance with their respective terms. The Company is
not a guarantor or indemnitor of any indebtedness of any other person, party or
entity. The Company has not declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its equity
securities.

 

4.7. Absence of Undisclosed Liabilities. As of the dates of the Company’s
financial statements, the Company had no liabilities, either accrued or
contingent, of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due, which individually or in the aggregate are reasonably likely to have
an adverse effect on the Company.

 

4.8. Absence of All Liabilities.

 

4.8.1. Except as set forth on the Quarterly Report on Form 10-Q for the six
months ended June 30, 2020, of the Company, the Company has no liabilities,
either accrued or contingent, whether or not of a nature required to be
reflected in the financial statements in accordance with generally accepted
accounting principles, and whether due or to become due. As of the Closing Date,
(i) the Company has fully paid all creditors, debtors, vendors, employees and
service providers for all obligations that have become due and payable as of the
Closing Date; and (ii) all loans, notes payables, and liabilities, either
accrued or contingent, whether or not of a nature required to be reflected in
the financial statements in accordance with generally accepted accounting
principles, whether due or to become due or whether or not disclosed in the SEC
Reports have been paid in full.

 

4.8.2. There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, Seller or the Company’s properties or
business. The Company has not entered into or been subject to any consent
decree, compliance order, or administrative order with respect to any property
owned, operated, leased, or used by the Company. The Company has not received
any request for information, notice, demand letter, administrative inquiry, or
formal or informal complaint or claim with respect to any property owned,
operated, leased, or used by the Company or any facilities or operations
thereon.

 

4.8.3. Except as for tax returns to be filed with the Internal Revenue Service
for the calendar years ended December 31, 2017, 2018 and 2019 (the “Missing Tax
Returns”), the Company has filed all tax returns required to have been filed.
The Missing Tax Returns shall be filed as of the Closing Date. All tax returns
filed on or prior to the Closing Date and the Missing Tax Returns were correct
and complete in all material respects. All taxes owed by the Company (whether or
not shown on any tax return) have been paid. The Company currently is not the
beneficiary of any extension of time within which to file any tax return. To the
Company’s best knowledge, no claim has ever been made by an authority in a
jurisdiction where the Company does not file tax returns that it is or may be
subject to taxation by that jurisdiction. There are no actual, pending or, to
the Company’s best knowledge, threatened liens, encumbrances, or charges against
any of the assets of the Company arising in connection with any failure (or
alleged failure) to pay any tax. The Company has withheld and paid all taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, shareholder, or other third
party. To the Company’s best knowledge, there is no dispute or claim concerning
any tax liability of the Company either claimed or raised by any authority in
writing. The Company has not waived any statute of limitations in respect of
taxes or agreed to any extension of time with respect to a tax assessment or
deficiency.

 

5

 

 

4.9. Financial Statements. The Company’s financial statements fairly present the
financial condition of the Company at the dates of said statements and the
results of its operations for the periods covered thereby and have been prepared
in accordance with United States generally accepted accounting principles and
practices consistently applied and consistent with the books and records of the
Company.

 

4.10. Binding Effect. This Agreement has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

4.11. Private Offering. No registration of the Company Shares, pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
“blue sky” laws, will be required by the sale of the Company Shares in the
manner contemplated in Section 1 herein. Seller agrees that it, nor anyone
acting on its behalf, shall offer to sell the Company Shares or any other
securities of the Company so as to require the registration of the Company
Shares pursuant to the provisions of the Securities Act of 1933, as amended, or
any state securities or “blue sky” laws.

 

4.12. Disclosure. Seller understands and confirms that Purchasers are relying on
the representations, warranties and covenants contained in this Agreement and
the disclosures set forth in the reports, forms and other documents filed with
the United States Securities Exchange by the Company (collectively, the “SEC
Reports”) in entering into this Agreement. All disclosures contained in the SEC
Reports or otherwise provided to Purchasers regarding the Company, its
businesses and the transactions contemplated hereby, furnished by or on behalf
of Seller or the Company are complete, true and correct and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

5. Indemnification. Seller shall, notwithstanding any termination of this
Agreement, indemnify and hold harmless each Purchaser, the Company, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any breach of the representations, warranties and covenants of Seller or the
Company set forth in this Agreement, up to a maximum amount equal to the
Purchase Price.

 

If any proceeding (hereinafter referred to as “Proceeding”) shall be brought or
asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

6

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) calendar days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

6. Acknowledgement of Escrow Agent as Counsel to Purchaser Representative.
Seller and Purchasers hereby acknowledge that they are parties to that certain
Escrow Agreement dated September 28, 2020, by and among Chen-Drake Law (“Escrow
Agent”), the Purchasers and the Seller (the “Escrow Agreement”), pursuant to
which the Seller and Purchasers established an escrow account and appointed
Escrow Agent to serve as the escrow agent thereto in accordance with the terms
and conditions of the Escrow Agreement. Seller and Purchasers hereby acknowledge
that Escrow Agent: (i) is legal counsel to the representatives of the
Purchasers; (ii) has explained to each of it the potential conflicts arising
from having legal counsel to the representatives of the Purchasers serve as the
Escrow Agent; and (iii) has advised each of them to seek independent counsel to
review the terms of this Agreement and the Escrow Agreement. Each of the
Company, Seller and Purchasers hereby acknowledges that it, he or she has had
the opportunity to seek such independent counsel and agrees to waive all
potential and actual conflicts arising from having Escrow Agent serve as Escrow
Agent. The parties further acknowledge that the duties, responsibilities and
obligations of Escrow Agent shall be limited to those expressly set forth in the
Escrow Agreement and no duties, responsibilities or obligations shall be
inferred or implied. Escrow Agent shall not be subject to, nor required to
comply with, any other agreement between or among any or all of the Purchasers,
the Company and Seller or to which any of the Purchasers or the Seller are a
party, even though reference thereto may be made herein, or to comply with any
direction or instruction from any of the Purchasers or the Seller or any entity
acting on its behalf. Purchasers, the Company and Seller hereby expressly
acknowledge their appointment of Escrow Agent to serve as the escrow agent in
accordance with the terms and conditions of the Escrow Agreement.

 

7

 

 

7. Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and discussions between
Purchasers and Seller. No waiver of any of the provisions of this Agreement will
be deemed to constitute a waiver of any other provisions hereof. This Agreement
may be executed by the parties hereto in separate counterparts, each of which
will be deemed to be one and the same instrument. All claims, disputes and other
matters in question between the parties to this Agreement, arising out of or
relating to this Agreement or breach thereof, shall be filed and heard only in
the state courts of Nevada. The Agreement will be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof.

 

[The remainder of this page has been intentionally left blank.]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

COMPANY:       BLOW & DRIVE INTERLOCK CORPORATION   a Delaware corporation      
  By: /s/ David Haridim   Its: David Haridim     Chief Executive Officer        
Address:     1427 S. Robertson Blvd.     Los Angeles, CA 90035         SELLER:  
THE DOHENY GROUP, LLC,   A Nevada limited liability company         /s/ David
Haridim   David Haridim, Manager       Address:     1702 S. Robertson Boulevard,
#111     Los Angeles, CA 90035  

 

9

 

 

PURCHASERS:       /s/ Song Dai   SONG Dai       Address: 803 & 805, 8th Floor,  
  Menara Mutiara Majestic,     Jalan Othman,     Petaling Jaya 46000    
Malaysia  

 

10

 

 

EXHIBIT A

 

PURCHASERS

 

   Amount of Common Shares  Consideration SONG Dai   110,617,521    USD499,000 
            TOTAL   110,617,521    USD499,000 

 

   Amount of Preferred Shares   Consideration  SONG Dai  1,000,000 Series A
Preferred   USD1,000  TOTAL  1,000,000 Series A Preferred   USD1,000 

 

Total Issued and Outstanding Immediately Prior to the Closing Date:

 

130,397,289 Common Shares

 

1,000,000 Series A Preferred Shares

 

11

 

 

EXHIBIT B

 

ASSIGN AND ASSUMPTION AGREEMENT

 

[See Attachment]

 

12

 

 

EXHIBIT C

 

COMPANY CONTRACTS

 

13

 

 

SCHEDULE 4.5.2

 

OUTSTANDING WARRANTS

 

Name   Amount of Common Stock   Exercise Price   Expiration Date   Cashless
Exercise                  

 

14

 

 